COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-346-CV
  
  
  
IN 
RE JEREMY RANDALL THOMAS                                             RELATOR
  
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's motion to compel, which we liberally treat as a 
request for mandamus, and is of the opinion that relief should be denied.  
Accordingly, relator's motion is denied.
    
   
                                                                  PER 
CURIAM
  
  
  
PANEL 
B:   DAUPHINOT, GARDNER, and MCCOY, JJ.
 
DELIVERED: 
November 12, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.